Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2019

                                       No. 04-18-00693-CR

                                     Badesire BAHINDWA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5024
                        The Honorable Mark Luitjen, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Patricia O. Alvarez, Justice
               Irene Rios, Justice

        Appellant has filed a pro se motion requesting the appointment of counsel. Appellant is
represented by Michael S. Raign, who has filed an Anders brief in this appeal and whose motion
to withdraw has been held in abeyance. See In re Schulman, 252 S.W.3d 403, 410–11 (Tex.
Crim. App. 2008) (“Under the Anders procedure, the motion to withdraw will not be granted
until the appellate court decides whether the appeal is, in fact, wholly frivolous, or whether there
are any arguable claims of merit. In either event, the motion to withdraw will then be granted
and either the appeal will be [disposed of] or the case abated to the trial court for appointment of
new counsel.”). By order dated January 9, 2019, appellant was ordered to file his pro se brief by
March 11, 2019. No pro se brief was filed, and the appeal is set to be submitted on July 9, 2019.
Appellant’s motion is DENIED.
        It is so ORDERED on May 29, 2019.
                                                                      PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court